118 Ga. App. 511 (1968)
164 S.E.2d 149
BOWMAN
v.
BERLIN.
43626.
Court of Appeals of Georgia.
Argued May 6, 1968.
Decided October 11, 1968.
J. Wadley Petit, for appellant.
Oliver, Maner & Gray, Abe Tenenbaum, for appellee.
EBERHARDT, Judge.
The striking of an answer or of an amendment thereto is not a final judgment from which an appeal will lie. Norbo Trading Corp. v. Wohlmuth, 223 Ga. 258 (154 SE2d 224); Hood v. Akins, 114 Ga. App. 733 (152 SE2d 704).
Appeal dismissed. Felton, C. J., and Whitman, J., concur.